Title: From George Washington to John Forbes, 18 November 1758
From: Washington, George
To: Forbes, John



Sir.
Colo. Armstrong’s Camp the 18th Novr 1758.

I came to this camp about 11 o’clock to-day, having opened the Road before me. I should immediately have proceed on, but as the Bullocks were to slaughter, and Provisions to be dressed, I thought it expedient to halt here till 3 in the morning, when I shall begin to march on with 1,000 men—leaving Colo. Armstrong and 5,00 more in this camp, u[n]til Colo. Montgomery joins.
I took care that the Road should not be delayed by this Halt, for I ordered out a working party, properly covered, before I came here, to cut it forward till night should fall upon them, and then return back again.
I fear we have been greatly deceived with regard to the distance from hence to Fort du Quesne: most of the woodsmen that I have converssed with, seem to think we are still 30 miles from it. I have sent out one Party that way to ascertain the distance, and the kind of ground between; and two others to scout on the right and left, for the discovery of tracks, &c. To-morrow

Capt. Selby and Lt Gist of my Regiment, will go off on the like service that the former of these Parties has done this day, under Lt Ryley.
I found three Redoubts erecting for the defence of this camp—Mr Gordon thinks that it will be sufficiently secured by this means: But, for my own part, I do not look upon Redoubts alone, in this close country, to be half as good as the slightest breast-work: indeed I do not believe they are any security at all, where there are no other works. I enclose you a Return of the total strength of this place, and for what time they are served with Provisions; by which you will see how much a supply is needed: and I must beg that Commissaries and Stilliards may be sent forward; otherwise a continual dissatisfaction will prevail, as well on the part of the contractors, as on that of the Soldiers, who think they have injustice done them in their allowance notwithstanding the 15 Bullocks which were received as Provisions for 4 days, were issued out for 3 only, by the judgment of an officer of each corps, as well as my own; for I took pains to examine into it myself.
I had wrote thus far, when your favour of this morning came to hand. I shall set out at 3 o’clock, as above: leaving the Highlanders to finish the Redoubts, according to Mr Gordon’s Plan and to secure the Tools until Colo. Montgomery comes up; leaving it then to Colo. Bouquets option to bring or leave them.
We shall I am apprehensive, have a great space between this Post and the next, as I have before observed. Tho’ I shall be a better judge to-morrow night.
The enclosed Return shews what Provisions each Corps ought to have upon hand—but few can make it hold out—so that I must again urge the necessity of a Commissary & weights—also of Provisions—for were we all completed properly to a certain day, there are yet Parties and Light-horse-men coming and going, who complain much on this head.
Your chimney at this place is finished—I shall take care to put up one at the next Post. I shall use every necessary precaution to get timely notice of the Enemys approach—so that I flatter myself you need be under no apprehensions on that head.
A scouting Party is just returned, and reports that, 5 miles advanced of this, they discovered the tracks of about 40 persons making toward Kiskamanetes—The tracks appear to have

been made to-day or yesterday. I am, Sir, with very great Respect, your most obedt &c.

G:W.


To General Forbes   
   
